DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are subject under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.       The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.       Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Futaki (US 2016/0262149 A1) in view of (US 2014/0329551 A1)



a reception unit configured to receive information about uplink quality of user equipment from a second communication apparatus(See para 0085 “The uplink Layer 1/Layer 2 control performed in this embodiment may be uplink transmission power control. In this case, the SeNB 12 may report, to the MeNB 11, information about the power headroom of the UE 2 in the SCell 120 as the communication status information.”; see para 0070 “As described above, the MeNB 11 may perform control for generation of uplink MAC PDUs (e.g., adjustment of PBR), uplink transmission power control (e.g., adjustment of P.sub.EMAX), or control for generation of downlink MAC PDUs (e.g., adjustment of PBR).”)  and
a control unit configured to control uplink data transmission by the user equipment based on the information about uplink quality.(see para 0085 “The MeNB 11 may adjust the transmission power of the UE 2 by taking into account both the power headroom of the UE 2 in the PCell 110 and the power headroom of the UE 2 in the SCell 120,; see para 0065 “The MeNB 11 may adjust the transmission power of the UE 2 to achieve intended distribution of transmission power between uplink transmission in the PCell 110 and uplink transmission in the SCell 120”)
Futaki doesn’t teach when the user equipment communicates with [[both]] the first communication apparatus [[and]] via the second communication apparatus.
Ryoo teaches (US 2014/0329551 A1) teaches when the user equipment communicates with the first communication apparatus via the second communication (See para 0062 “The small BS 110 may obtain power headroom information of the UE 120 via the macro BS 100,”)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the user equipment communicates with the first communication apparatus via the second communication apparatus in the system of Futaki. The motivation is to perform uplink scheduling for the UE based on the obtained power headroom information. (Ryoo: see para 0062 )

Regarding claim 2, Futaki teaches wherein the control unit sets a parameter to which the user equipment refers for transmitting uplink data, based on the information about uplink quality. (See para 0065 “MeNB 11 may adjust a parameter(s) used for a formula for calculating PCMAX so as to increase the configured maximum transmission power PCMAX, PCELL in the PCell 110 of the UE 2 and to decrease the configured maximum transmission power P.sub.CMAX, SCELL in the SCell 120 of the UE”)

Regarding claim 3, Futaki teaches wherein the reception unit receives a power headroom of the user equipment as the information about uplink quality. (see para 0085 “In this case, the SeNB 12 may report, to the MeNB 11, information about the power headroom of the UE 2 in the SCell 120 as the communication status information.”)

Regarding claim 4, Futaki teaches wherein the reception unit receives information about uplink quality between the user equipment and the first communication apparatus and information about uplink quality between the user equipment and the second communication apparatus as the information about uplink quality. (see para 0085 “the SeNB 12 may report, to the MeNB 11, information about the power headroom of the UE 2 in the SCell 120 as the communication status information….The MeNB 11 may adjust the transmission power of the UE 2 by taking into account both the power headroom of the UE 2 in the PCell 110 and the power headroom of the UE 2 in the SCell 120”)[ in order to take into account both the power headroom of the UE 2 in the PCell 110 and the power headroom of the UE 2 in the SCell 120, it is implicit that it is receiving power headroom of the UE 2 in the PCell 110 also]

Regarding claim 5, Futaki teaches wherein the reception unit receives the information about uplink quality from the second communication apparatus when the user equipment transmits uplink data to the second communication apparatus, and does not receive the information about uplink quality from the second communication apparatus when the user equipment does not transmit uplink data to the second communication apparatus. (see para 0081 “generating an uplink MAC PDU in the MeNB 11 (PCell 110) when no bearer split is performed. FIG. 8A shows an example in which data from two logical channels (i.e., LCH #1 and LCH #2) is multiplexed on available resources (MAC PDU) indicated by an Uplink Grant from the MeNB 11”) [ no bearer split  and data multiplexing from two logical channel from the same apparatus implies no second communication apparatus is involved in transmitting uplink data ]

Regarding claim 6, Futaki teaches wherein the reception unit receives a power headroom of the user equipment as the information about uplink quality. (see para 0085 “In this case, the SeNB 12 may report, to the MeNB 11, information about the power headroom of the UE 2 in the SCell 120 as the communication status information.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAMIT KAUR/Examiner, Art Unit 2416 


/AJIT PATEL/Primary Examiner, Art Unit 2416